IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45961

STATE OF IDAHO,                                 )
                                                )   Filed: April 24, 2019
        Plaintiff-Respondent,                   )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
JASON NICHOLAS LONG,                            )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
        Defendant-Appellant.                    )
                                                )

        Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
        County. Hon. Jason D. Scott, District Judge.

        Judgment of conviction and unified sentence of ten years, with a minimum period
        of confinement of two years, for felony domestic violence, affirmed; order
        relinquishing jurisdiction, affirmed.

        Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                         Before HUSKEY, Judge; LORELLO, Judge;
                                 and BRAILSFORD, Judge
                   ________________________________________________

PER CURIAM
        Jason Nicholas Long was found guilty of felony domestic violence. I.C. §§ 18-912(2)
and 18-903(a). The district court sentenced Long to a unified term of ten years, with a minimum
period of confinement of two years. However, the district court retained jurisdiction and sent
Long to participate in the rider program. Thereafter, the district court relinquished jurisdiction.
Long appeals, claiming his sentence is excessive and that the district court erred by relinquishing
jurisdiction.



                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Long has
failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Therefore, Long’s judgment of conviction and sentence and the district court’s order
relinquishing jurisdiction are affirmed.




                                                   2